Exhibit 10.4

 

EXECUTION VERSION

 

Dated as of July 18, 2017

 

PARAGON OFFSHORE LIMITED

 

and

 

the beneficial owners of ordinary shares of Paragon Offshore Limited

from time to time

 

 

 

 

 

SHAREHOLDERS’ AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

Contents

 

Document

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

ARTICLE II [INTENTIONALLY OMITTED]

7

 

 

 

ARTICLE III PRE-EMPTIVE RIGHTS

7

 

 

 

Section 3.01

Pre-emptive Rights

7

 

 

 

ARTICLE IV COVENANTS

8

 

 

 

Section 4.01

Notice of 10% Ownership; Transfers

8

 

 

 

Section 4.02

Transactions with Interested Shareholders

9

 

 

 

Section 4.03

Takeovers by Controlling Persons

9

 

 

 

Section 4.04

Corporate Opportunities

11

 

 

 

Section 4.05

Deregistration

11

 

 

 

Section 4.06

DTC

11

 

 

 

Section 4.07

Information Rights

12

 

 

 

Section 4.08

Inspection Rights

13

 

 

 

ARTICLE V TERM AND TERMINATION

15

 

 

 

Section 5.01

Termination

15

 

 

 

Section 5.02

Effect of Termination

15

 

 

 

ARTICLE VI MISCELLANEOUS

15

 

 

 

Section 6.01

Expenses

15

 

 

 

Section 6.02

Release of Liability

16

 

 

 

Section 6.03

Notices

16

 

 

 

Section 6.04

Interpretation

16

 

 

 

Section 6.05

Headings

17

 

 

 

Section 6.06

Severability

17

 

 

 

Section 6.07

Successors and Assigns

17

 

 

 

Section 6.08

No Third-party Beneficiaries

17

 

 

 

Section 6.09

Amendment and Modification; Waiver

17

 

 

 

Section 6.10

Governing Law

18

 

 

 

Section 6.11

Jurisdiction

18

 

 

 

Section 6.12

Waiver of Jury Trial

18

 

 

 

Section 6.13

Equitable Remedies

18

 

--------------------------------------------------------------------------------


 

 

 

 

Section 6.14

Conflict with Articles

19

 

 

 

Section 6.15

Enforcement

19

 

 

 

Section 6.16

Transactions between the Company and Directors or Officers

19

 

ii

--------------------------------------------------------------------------------


 

SHAREHOLDERS’ AGREEMENT (the “Agreement”) of Paragon Offshore Limited, an
exempted company limited by shares incorporated under the laws of the Cayman
Islands (the “Company”).

 

Recitals

 

WHEREAS, the Company has been incorporated pursuant to the fifth joint chapter
11 plan of reorganization of Paragon Offshore plc (in administration) and its
affiliated debtors (the “Chapter 11 Plan”) for the purposes of serving as the
holding company of the Transferred Subsidiaries;

 

WHEREAS, Neville Barry Kahn and David Philip Soden, each of Deloitte LLP, are
the joint administrators of Paragon Offshore Plc (in administration) (the “Joint
Administrators”), and the affairs, business and property of Paragon Offshore Plc
(in administration) are managed by the Joint Administrators;

 

WHEREAS, pursuant to the United States Bankruptcy Court, District of Delaware
court order confirming the Chapter 11 Plan (the “Confirmation Order”), this
Agreement shall become effective on the Effective Date and shall bind the
Company, all beneficial owners of Ordinary Shares as at the Effective Date (the
“Initial Shareholders”) and all other beneficial owners of Ordinary Shares from
time to time, and the Initial Shareholders’ and such other holders’ respective
successors and assigns (such Persons collectively, the “Shareholders”), as if
such Shareholders had duly executed this Agreement;

 

WHEREAS, pursuant to the U.K. Implementation Agreement, as of the date hereof,
the Initial Shareholders have exchanged all of their Claims (as defined in the
Chapter 11 Plan) for 100% of the issued Ordinary Shares of the Company
(exclusive of any Ordinary Shares issued from time to time to management of the
Company pursuant to the Management Incentive Plan);

 

WHEREAS, each Initial Shareholder holds its Ordinary Shares through DTC, such
that DTC or its nominee holds the legal title to all Ordinary Shares but each
Initial Shareholder is the beneficial owner of its Ordinary Shares;

 

WHEREAS, the Confirmation Order provides that, except as otherwise expressly
provided in the Chapter 11 Plan or in the Confirmation Order, each Shareholder
is enjoined from asserting, commencing or prosecuting any action against DTC in
relation to the Shareholders Agreement or the Chapter 11 Plan; and

 

WHEREAS, the Initial Shareholders and the Company deem it in their best
interests to set forth in this Agreement certain of the rights and obligations
of the Shareholders and of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and each
Shareholder by virtue of its beneficial ownership of Ordinary Shares, and each
of their respective successors and assigns, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

 

“Acceptance Notice” has the meaning set forth in Section 4.03(c).

 

“Acceptance Period” has the meaning set forth in Section 4.03(c).

 

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person; and the term
“Affiliated” shall have a correlative meaning. For purposes of this definition,
“control,” when used with respect to any specified Person, shall mean the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” shall have correlative meanings.  For
purposes of this Agreement, (i) no Shareholder shall solely by reason of this
Agreement be deemed to be an Affiliate of any other Shareholder or of the
Company or any of its Subsidiaries and (ii) neither DTC nor any similar nominee
shall be an Affiliate of a Shareholder solely by reason of such Shareholder’s
ownership of Ordinary Shares through DTC or any similar nominee.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and
(c) any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

“Articles” means the memorandum and articles of association of the Company, as
amended, modified, supplemented or restated from time to time in accordance with
the terms thereof, this Agreement and Applicable Law.

 

“Board” means the board of directors of the Company from time to time.

 

“Business Combination” means:

 

(a)         any merger or consolidation (or similar transaction) of the Company
or any of its Subsidiaries with (1) the Interested Shareholder or a Related
Person thereof or (2) any other Person if the merger or consolidation (or
similar transaction) is caused by the Interested Shareholder or its Related
Persons and as a result of such merger or consolidation Section 4.02 hereof
would not be applicable to the surviving entity;

 

(b)         any sale, lease, exchange, mortgage, pledge, transfer or other
disposition, in one transaction or series of related transactions, to or with
the Interested Shareholder

 

2

--------------------------------------------------------------------------------


 

or a Related Person thereof (except proportionately with the other Shareholders
of the Company), whether as part of a dissolution or otherwise, of assets of the
Company or any of its Subsidiaries having an aggregate market value equal to 10%
or more of either all of the assets of the Company determined on a consolidated
basis or the Company’s then outstanding share capital;

 

(c)          any transaction which results in the issuance or Transfer by the
Company or any of its Subsidiaries of any Securities or equity securities of any
of the Company’s Subsidiaries to an Interested Shareholder or a Related Person
thereof, except (1) pursuant to the exercise, exchange or conversion of
Securities or equity securities of any of the Company’s Subsidiaries exercisable
for, exchangeable for or convertible into Securities or equity securities of any
of the Company’s Subsidiaries which Securities or equity securities were
outstanding prior to the time that the Interested Shareholder became such,
(2) pursuant to a dividend or distribution paid or made, or the exercise,
exchange or conversion of securities exercisable for, exchangeable for or
convertible into Securities or equity securities of any of the Company’s
Subsidiaries which are distributed, pro rata to all Shareholders subsequent to
the time the Interested Shareholder became such or (3) pursuant to an exchange
offer by the Company to purchase Ordinary Shares on the same terms to all
Shareholders or (4) any issuance or transfer of Ordinary Shares; provided,
however, that in no case under items (2) through (4) shall there be an increase
in the Interested Shareholder’s or its Related Persons’ proportionate share of
the share capital of the Company or any of its Subsidiaries;

 

(d)         any transaction with the Company or any of its Subsidiaries which,
directly or indirectly, results in an increase of the Interested Shareholder’s
or a Related Person thereof’s proportionate beneficial share of the share
capital of the Company or any of its Subsidiaries except as a result of
immaterial changes due to fractional share adjustments or as a result of any
purchase or redemption of any Securities not caused, directly or indirectly, by
the Interested Shareholder or a Related Person thereof; or

 

(e)          any receipt by the Interested Shareholder or a Related Person
thereof of any loans, advances, guarantees, pledges or other financial benefits,
directly or indirectly (except proportionately as a Shareholder of the Company)
by or through the Company or any of its Subsidiaries (other than as permitted by
clauses (a) through (d) of this definition).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York or the Cayman Islands are authorized or
required to close.

 

“Chapter 11 Plan” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Confirmation Order” has the meaning set forth in the recitals.

 

3

--------------------------------------------------------------------------------


 

“Controlling Person” means any Person who, together with its Related Persons,
beneficially owns, in the aggregate, more than 50% of the issued and outstanding
Ordinary Shares.

 

“Corporate Opportunity” has the meaning set forth in Section 4.04.

 

“Debt Securities” means securities for indebtedness of the Company or its
Subsidiaries evidenced by bonds, debentures, notes or other similar instruments
and any other securities directly or indirectly exercisable for, convertible
into or providing the economic benefit of such bonds, debentures, notes or other
similar instruments.

 

“Director” means a member of the Board.

 

“DTC” means The Depository Trust Company or its successor or replacement.

 

“Effective Date” has the meaning set forth in the Chapter 11 Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.

 

“Excluded Securities” means any Securities issued: (a) in connection with a
grant to any existing or prospective consultants, employees, officers or
Directors pursuant to any share option, employee share purchase or similar
equity-based plans or other compensation agreements or arrangements, including
the Management Incentive Plan; (b) in connection with the exercise or conversion
of options to purchase Ordinary Shares, or Ordinary Shares issued to any
existing or prospective consultants, employees, officers or Directors pursuant
to any share option, employee share purchase or similar equity-based plans or
any other compensation agreements or arrangements, including the Management
Incentive Plan; (c) as consideration respecting any bona fide arms’ length
acquisition of another Person, business or line or operating unit of any
business by the Company or any of its Subsidiaries by merger, consolidation,
stock purchase, purchase of assets or other similar transaction; (d) in
connection with any joint venture with another Person; (e) ratably to each of
the Shareholders pursuant to any reclassification, reorganization, subdivision,
split or distribution in kind; or (f) in connection with a bona fide arms’
length change of control transaction of the Company or any of its Subsidiaries
which triggers the making of a Takeover Offer pursuant to Section 4.03, in each
case of the foregoing clauses (a) through (f), approved in accordance with the
terms of this Agreement and the Articles.

 

“Exercise Period” has the meaning set forth in Section 3.01(c).

 

“Failed Issuance” has the meaning set forth in Section 3.01(d).

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

4

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of law),
or any arbitrator, court or tribunal of competent jurisdiction.

 

“Initial Public Offering” means an underwritten public offering that results in
the listing of Ordinary Shares for trading on the New York Stock Exchange,
NASDAQ Stock Market, the London Stock Exchange or the Oslo Stock Exchange.

 

“Initial Shareholders” has the meaning set forth in the recitals.

 

“Interested Shareholder” means any Shareholder who, by itself or together with
its Related Persons, beneficially owns, in the aggregate, 15% or more of the
issued and outstanding Ordinary Shares.

 

“Issuance Acceptance” has the meaning set forth in Section 3.01(c).

 

“Issuance Notice” has the meaning set forth in Section 3.01(b).

 

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, right of first refusal,
encumbrance or other restriction or limitation of any nature whatsoever.

 

“Management Incentive Plan” has the meaning set forth in the Chapter 11 Plan.

 

“New Securities” has the meaning set forth in Section 3.01(a).

 

“Non-Controlling Shareholders” has the meaning set forth in Section 4.03(a).

 

“Offer Notice” has the meaning set forth in Section 4.03(b).

 

“Online Notice” shall mean a posting though a password-protected website or
online data system accessible to each Shareholder that shall provide for
automatic electronic notification to each Shareholder.

 

“Ordinary Shares” means the ordinary shares, par value $0.001 per share, of the
Company and any Securities issued in respect thereof (including any Securities
issued after the date of this Agreement), or in substitution therefor, in
connection with any share split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization, or otherwise.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Pre-emptive Pro Rata Portion” has the meaning set forth in Section 3.01(c).

 

“Pre-emptive Shareholder” has the meaning set forth in Section 3.01(a).

 

“Related Persons” means, with respect to any Person, (a) such Person’s
Affiliates and (b) (i) any corporation, partnership, unincorporated association
or other entity of which

 

5

--------------------------------------------------------------------------------


 

such Person is a director, officer or partner or is, directly or indirectly, the
owner of 20% or more of any class of voting shares; (ii) any trust or other
estate in which such Person has at least a 20% beneficial interest or as to
which such Person serves as trustee or in a similar fiduciary capacity; and
(iii) if such Person is an individual, any relative or spouse of such Person, or
any first degree “family member” of such Person; provided, that neither DTC nor
any similar nominee shall be a Related Person of a Shareholder solely by reason
of such Shareholder’s ownership of Ordinary Shares through DTC or any similar
nominee.

 

“Representative” means, with respect to any Person, any and all directors,
officers, managers, partners, trustees, employees, consultants, financial
advisors, counsel, accountants and other agents of such Person.

 

“Revised Offer Notice” has the meaning set forth in Section 4.03(c).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities” means Ordinary Shares, any other equity securities of the Company
and any shares or other securities directly or indirectly exercisable for,
convertible into or providing the economic benefit of such equity securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Shareholders” has the meaning set forth in the recitals.

 

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

 

“Takeover Offer” has the meaning set forth in Section 4.03(a).

 

“Transfer” means, subject to the immediately following sentence, to directly or
indirectly sell, transfer, assign, pledge, encumber, hypothecate or similarly
dispose of, either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Ordinary Shares owned by a Person or any interest (including a beneficial
interest) in any Ordinary Shares owned by a Person. Notwithstanding the
foregoing, “Transfer” shall not include any indirect Transfer of Ordinary Shares
resulting from a change of control of any Shareholder, but shall include any
Transfer of Ordinary Shares by way of a transfer of securities in one or more
direct or indirect special purpose vehicles or investment vehicles that hold the
legal or beneficial title to any Ordinary Shares.

 

“Transferred Subsidiaries” has the meaning set forth in the Chapter 11 Plan.

 

“U.K. Implementation Agreement” has the meaning set forth in the Chapter 11
Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
[INTENTIONALLY OMITTED]

 

ARTICLE III
PRE-EMPTIVE RIGHTS

 

Section 3.01                            Pre-emptive Rights

 

Subject to Section 4.02 and the Articles:

 

(a)                                 If the Company proposes to issue or sell new
Securities or Debt Securities (other than any Excluded Securities) to any
Shareholder or any Related Person thereof, the Company hereby grants to each
other Shareholder (each, a “Pre-emptive Shareholder”) the right to purchase,
directly or through DTC, its pro rata portion (as calculated pursuant to
Section 3.01(c)) of any such new Securities or Debt Securities (the “New
Securities”).  Notwithstanding the foregoing, to the extent that the delivery of
an Issuance Notice (as defined below) or the issuance of New Securities would
require registration with the SEC, the Company shall, in lieu of such
registration, offer the New Securities only to Shareholders who are accredited
investors (as defined in Rule 501 of the Securities Act), and only such
Shareholders shall be deemed Pre-emptive Shareholders for all purposes
hereunder, and comply with the applicable  requirements of Regulation D in
offering and selling such New Securities.

 

(b)                                 The Company shall deliver by Online Notice
to each Shareholder a notice (an “Issuance Notice”) of any proposed issuance or
sale described in subsection (a) above to the Pre-emptive Shareholders promptly,
and in any event within five (5) Business Days following any meeting of the
Board at which any such issuance or sale is approved (or, if such issuance or
sale is approved by the Directors in writing in accordance with the Articles,
within five (5) Business Days following the date of such written resolution).
The Issuance Notice shall set forth the material terms and conditions of the
proposed issuance, including:

 

(i)                                     the number of New Securities proposed to
be issued and the percentage of the Company’s outstanding Ordinary Shares, on a
fully diluted basis, that such issuance would represent, if applicable;

 

(ii)                                  the name of the proposed offeree;

 

(iii)                               the proposed issuance date, which shall be a
date no earlier than twenty-five (25) Business Days following the date of
delivery of the Issuance Notice to all Pre-emptive Shareholders;

 

(iv)                              any material terms and conditions of the
proposed issuance or sale; and

 

(v)                                 the proposed purchase price per share.

 

(c)                                  Each Pre-emptive Shareholder shall, within
fifteen (15) Business Days following the delivery of an Issuance Notice (the
“Exercise Period”), have the right to elect to purchase, directly or through
DTC, at the purchase price set forth in the Issuance Notice, the amount of New
Securities equal to the product of (x) the total

 

7

--------------------------------------------------------------------------------


 

number of New Securities to be issued by the Company on the issuance date and
(y) a fraction determined by dividing (A) the number of Ordinary Shares
beneficially owned by such Pre-emptive Shareholder immediately prior to such
issuance by (B) the total number of Ordinary Shares outstanding on such date
immediately prior to such issuance (the “Pre-emptive Pro Rata Portion”) by
delivering a written notice to the Company (an “Issuance Acceptance”) of such
Pre-emptive Shareholder’s election. Subject to Section 3.01(d), such Pre-emptive
Shareholder’s election to purchase, whether directly or through DTC, New
Securities shall be binding and irrevocable.

 

(d)                                 The Company shall be free to complete the
proposed issuance or sale of New Securities described in the Issuance Notice
with respect to any New Securities not elected to be purchased pursuant to
Section 3.01(c) above or at a per share price that is no less than the per share
price set forth in the applicable Issuance Notice and on other terms and
conditions which are not materially different than those set forth in the
Issuance Notice and in accordance with the terms and conditions set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced) so long as such issuance or sale is consummated
within thirty (30) days after the expiration of the Exercise Period (subject to
the extension of such thirty (30) day period for an additional thirty (30) days
to the extent reasonably necessary to obtain any Government Approvals). In the
event that (1) the Company has not sold such New Securities within such thirty
(30) day period (or if extended for an additional thirty (30) days in accordance
with the immediately preceding sentence, sixty (60) day period) or (2) the terms
of the proposed issuance or sale of New Securities are materially different than
those set forth in the applicable Issuance Notice (except that the amount of New
Securities to be issued or sold by the Company may be reduced) or the proposed
issuance is at a per share price that is less than the per share price set forth
in the applicable Issuance Notice (each of the foregoing clauses (1) and (2) a
“Failed Issuance”), the Company shall not thereafter issue or sell any New
Securities without first again offering such securities to the Shareholders in
accordance with the procedures set forth in this Section 3.01 and any Issuance
Acceptance delivered in connection with such Failed Issuance shall be
automatically null and void; provided, that each Shareholder’s right to deliver
an Issuance Acceptance for any future issuance pursuant to Section 3.01(a) shall
in no way be diminished following a Failed Issuance.

 

ARTICLE IV
COVENANTS

 

Section 4.01                            Notice of 10% Ownership; Transfers

 

(a)                                 Any Shareholder that, together with its
Related Persons, beneficially owns 10% or more of the outstanding Ordinary
Shares shall deliver a written notice to the Company within five (5) Business
Days following the date of the Transfer pursuant to which such Shareholder,
together with its Related Persons, has met or exceeded such 10% threshold, which
written notice shall include the name of such Shareholder’s Related Persons that
beneficially hold Ordinary Shares and the percentage of Ordinary Shares that
such Shareholder and its Related Persons

 

8

--------------------------------------------------------------------------------


 

beneficially hold in the aggregate. The Company shall, promptly following
receipt of such notice, deliver such notice to all other Shareholders through an
Online Notice.

 

(b)                                 Upon any Transfer by any Shareholder of any
of its Ordinary Shares, in accordance with the terms of this Agreement, the
transferee thereof shall be substituted for, and shall assume all the rights and
obligations under this Agreement of, the transferor thereof automatically and
without any action on the part of such transferee in accordance with the
Confirmation Order.

 

(c)                                  For the avoidance of doubt, Ordinary Shares
shall be at all times during the term of this Agreement freely transferable
without restriction or limitation on transfer, subject to compliance with the
Securities Act and other applicable securities laws, including transfers
pursuant to any applicable exemptions or exceptions therefrom.

 

Section 4.02                            Transactions with Interested
Shareholders

 

Notwithstanding any other provisions of this Agreement, the Company shall not
engage in any Business Combination with any Interested Shareholder, or any
Related Person thereof, for a period of three (3) years following the time that
such Shareholder or any Related Person thereof became an Interested Shareholder,
unless:

 

(a)                                 the Board has approved, in accordance with
the Articles and Applicable Law, either the Business Combination or the
transaction which resulted in such Shareholder becoming an Interested
Shareholder;

 

(b)                                 upon consummation of the transaction which
resulted in such Shareholder becoming an Interested Shareholder, the Interested
Shareholder owned at least 85% of the Ordinary Shares outstanding at the time
the transaction commenced; or

 

(c)                                  at or subsequent to such time, the Business
Combination is (i) approved by the Board in accordance with the Articles and
Applicable Law and (ii) approved by Shareholders representing two-thirds of the
then issued and outstanding Ordinary Shares which are not owned by the
Interested Shareholder.

 

Section 4.03                            Takeovers by Controlling Persons

 

(a)                                 Within twenty (20) Business Days following
the time that any Person or any Related Person thereof agrees to effect a
transaction pursuant to which such Person or any of its Related Persons would
become a Controlling Person, such Person and its Related Persons, if applicable
(the “Offeror”) shall make an irrevocable and binding offer (a “Takeover Offer”)
to acquire the Ordinary Shares then held by each of the other Shareholders (the
“Non-Controlling Shareholders”) for cash at a price per Ordinary Share no less
than the highest price paid by such Person or its Related Persons per Ordinary
Share in the twelve (12) month period prior to such agreement (including the
offered price per Ordinary Share pursuant to which such Person or its Related
Person would become a Controlling Person) or, if such Person or any of its
Related Persons has not acquired any Ordinary Shares in such twelve (12) month
period, the price to

 

9

--------------------------------------------------------------------------------


 

be paid per Ordinary Share in the transaction pursuant to which the relevant
Person or its Related Person would become a Controlling Person, and otherwise in
accordance with this Section 4.03.

 

(b)                                 A Takeover Offer shall be made, to the
extent permitted by Applicable Law (and if not so permitted, shall be made in
accordance with Applicable Law), by delivery of written notice (an “Offer
Notice”) by the Offeror to the Company offering to acquire the Ordinary Shares
then held by each Non-Controlling Shareholder.  The Offer Notice shall be
irrevocable and binding on the Offeror and shall set forth in reasonable detail:

 

(i)                                     the identity of the Offeror;

 

(ii)                                  the proposed date, time and location of
the closing of the Takeover Offer; and

 

(iii)                               the price per Ordinary Share.

 

The Offer Notice shall also include a copy of the form of any material
agreements proposed to be executed in connection with the Takeover Offer.  Upon
its receipt of an Offer Notice, the Company shall promptly deliver an Online
Notice of such Offer Notice to each Non-Controlling Shareholder.

 

(c)                                  Each Non-Controlling Shareholder may
exercise, in its sole discretion, its right to participate in the Takeover Offer
on the terms set forth in the applicable Offer Notice by delivering to the
Offeror a written notice (an “Acceptance Notice”) no later than twenty (20)
Business Days after receipt of the Offer Notice (the “Acceptance Period”)
stating its election to do so and specifying the number of Ordinary Shares to be
Transferred by such Non-Controlling Shareholder.  In the event that the terms of
a Takeover Offer materially change from the terms set forth in the applicable
Offer Notice, such potential Controlling Person shall deliver a new Offer Notice
(the “Revised Offer Notice”) to the Company, and the previous Offer Notice shall
be automatically null and void. Upon its receipt of the Revised Offer Notice,
the Company shall promptly deliver an Online Notice of such Revised Offer Notice
to each Non-Controlling Shareholder. Any Revised Offer Notice shall restart the
Acceptance Period.  For the avoidance of doubt, any change to the price per
Ordinary Share contained in the Offer Notice shall be considered a material
change.

 

(d)                                 Each Non-Controlling Shareholder who does
not deliver an Acceptance Notice in compliance with Section 4.03(c) above shall
have waived all of its rights to participate in such Takeover Offer.

 

(e)                                  The Offeror and each Non-Controlling
Shareholder that delivers an Acceptance Notice shall take all actions as may be
reasonably necessary to consummate the Takeover Offer, including entering into
agreements and delivering certificates and instruments (including powers of
attorney and proxies).

 

(f)                                   For the avoidance of doubt, and
notwithstanding anything to the contrary contained herein, no (i) Shareholder or
its Related Persons or Representatives and (ii) Person who Transfers, or agrees
to Transfer, Ordinary Shares to a Controlling

 

10

--------------------------------------------------------------------------------


 

Person or to any Person or group of Persons who would, after giving effect to
such Transfer, become a Controlling Person or a Related Person thereof, shall
(x) be responsible for enforcing or ensuring compliance by any Person (other
than such Shareholder and its Related Persons and Representatives) with the
terms of this Section 4.03 or (y) have any liability or obligation (and are
hereby released and held harmless) relating to the compliance by any Person
(other than such Shareholder and its Related Persons and Representatives) with
the terms of this Section 4.03.  This Section 4.03 shall not prevent any
Shareholder from Transferring its Ordinary Shares to any Person (regardless of
such Person’s percentage shareholding prior to or following such Transfer). The
Company and any Non-Controlling Shareholder shall have the right to enforce the
terms of this Section 4.03 (including the right to equitable remedies as
contemplated by Section 6.13) only against a Controlling Person or Offeror, or
Related Persons thereof, but not against any Person who has Transferred, or is
proposing to Transfer, any Ordinary Shares to such Controlling Person, Offeror
or Related Person.

 

Section 4.04                            Corporate Opportunities

 

No Shareholder or any of its Related Persons or Representatives (other than any
such Representatives serving in their capacity as a Director or an officer of
the Company) (a) shall have any duty to communicate or present an investment or
business opportunity or prospective economic advantage to the Company or any of
its Subsidiaries in which the Company or any of its Subsidiaries may, but for
the provisions of this Section 4.04, have an interest or expectancy (a
“Corporate Opportunity”), and (b) shall be deemed to have breached any fiduciary
or other duty or obligation to the Company or any of its Subsidiaries solely by
reason of the fact that any such Person pursues or acquires a Corporate
Opportunity for itself or its Related Persons or directs, sells, assigns or
transfers such Corporate Opportunity to another Person or does not communicate
information regarding such Corporate Opportunity to the Company or its
Subsidiaries. The Company renounces any interest in a Corporate Opportunity and
any expectancy that a Corporate Opportunity will be offered to the Company.

 

Section 4.05                            Deregistration

 

To the extent it is permitted to do so by Applicable Law, upon the Effective
Date, the Company shall deregister its Securities under all applicable sections
of the Securities Exchange Act of 1934, as amended, and shall cease to file
reports and other information with the SEC.

 

Section 4.06                            DTC

 

The provisions of this Agreement (including this Section 4.06) are binding only
on the Company and the beneficial owners of Ordinary Shares and each of their
respective successors and assigns, and (a) DTC does not in any way undertake to
monitor or ascertain, and shall not have any responsibility for monitoring or
ascertaining, whether any Transfer of Ordinary Shares is in compliance with the
provisions of this Agreement, and (b) any provisions in this Agreement relating
to any Transfer of Ordinary Shares shall not (i) prohibit any Transfer of
Ordinary Shares to or from, or the holding of Ordinary Shares by, DTC or a
nominee of DTC that holds the legal title to the Ordinary Shares on behalf of
any Shareholder, nor shall any such provisions prohibit or restrict

 

11

--------------------------------------------------------------------------------


 

DTC from transferring interests in the Ordinary Shares on the books of DTC and
(ii) prevent companies that regularly hold securities for others in “street
name” from doing so provided that such companies are holding the Ordinary Shares
as legal holders for the benefit of other legal holders or beneficial owners but
not themselves as beneficial owners. Neither the Shareholders nor any of their
respective successors or assigns shall have any right to bring any claim against
DTC in connection with any Transfer of Ordinary Shares that was not in
compliance with the provisions of this Agreement and each of them and their
respective successors and assigns shall not make any such claim.  DTC shall be
an express third party beneficiary to, and shall be entitled to enforce the
terms of, this Section 4.06.  For the avoidance of doubt, for the purposes of
this Agreement, the term Shareholder, “transferee” and “transferor” shall refer
to the beneficial owner of an Ordinary Share (or the transferee of a beneficial
interest in an Ordinary Share, where such Ordinary Share is beneficially owned
by more than one Person) and shall not refer to DTC or any nominee of DTC which
holds the legal title to any Ordinary Share on behalf of such beneficial owner,
nor to any companies that regularly hold securities for others in “street name”
so long as such companies are holding the Ordinary Shares as legal holder for
the benefit of other legal holders or beneficial owners but not themselves as
beneficial owners.

 

Section 4.07                            Information Rights

 

(a)                                 In addition to, and without limiting any
rights that a Shareholder or legal holder may have with respect to inspection of
the books and records of the Company under Applicable Law, the Company shall
furnish to each Shareholder (by making available on the Company’s website), the
following information:

 

(i)                                     all annual and quarterly financial
information that would be required to be contained in a filing by a
non-accelerated filer with the SEC on Forms 10-K and 10-Q for periods ending as
of June 30, 2017 (and thereafter) if the Company were required to file such
forms, and with respect to the annual financial information, a report on the
annual financial statements by the Company’s independent registered public
accounting firm; provided, however, that such information shall not be required
to include the information contemplated by Items 1B, 4 and 5 of Form 10-K, and
by Items 2 and 4 of Part II of Form 10-Q; and

 

(ii)                                  for events occurring after the Effective
Date, the information that would be required to be contained in filings with the
SEC on Form 8-K under Items 1.01, 1.02, 1.03, 2.01, 2.02, 2.03, 2.04, 2.05,
2.06, 3.02, 3.03, 4.01, 4.02, 5.01, 5.02, 5.03, 5.07 and 9.01 if the Company
were required to file such reports; provided, however, that no such current
report will be required to be furnished if the Board determines in its good
faith judgment that such event is not material to the Shareholders or to the
business, assets, operations, financial position or prospects of the Company and
its Subsidiaries, taken as a whole,

 

and in each case, provided, that all such reports shall not be required to
comply with Section 302 or Section 404 of the Sarbanes-Oxley Act of 2002, or
related items 307 or 308 of Regulation S-K promulgated by the SEC, or Item
10(e) of

 

12

--------------------------------------------------------------------------------


 

Regulation S-K (with respect to any non-GAAP measures contained therein), or
Item 402 of Regulation S-K, and shall not be required to include information of
the type that would be required by Rule 3-10 or Rule 3-16 of Regulation S-X of
the Securities Act.

 

(b)                                 All such annual reports shall be furnished
within 90 days after the end of the fiscal year to which they relate, and all
such quarterly reports shall be furnished within 45 days after the end of the
fiscal quarter to which they relate; provided, however, that the reports
required to be furnished for the fiscal quarters ended June 30, 2017 and
September 30, 2017 shall be required to be furnished within 90 days after such
fiscal quarter-end, and the report required to be furnished for the fiscal year
ended December 31, 2017 shall be required to be furnished within 120 days after
such fiscal year-end. All such current reports shall be furnished 10 Business
Days after the occurrence of each event that would be required to be reported in
such current report.

 

(c)                                  Notwithstanding the foregoing, in the event
that the Company becomes a public reporting company and is required to file the
forms of reports required pursuant to Section 4.07(a), then the Company shall
satisfy the delivery requirements under this Section 4.07 upon the filing of
such reports with the SEC and making the same available on the Company’s
website.

 

(d)                                 To the extent such information is not
otherwise made publicly available (within the meaning of Rule 144(c) under the
Securities Act) pursuant to paragraphs (a) through (c) above, the Company shall
make publicly available such information required by Rule 144(c) and
Rule 144A(d)(4) for so long as necessary to permit sales pursuant to Rule 144 or
Rule 144A under the Securities Act, as such rules may be amended from time to
time or any similar rule or regulation hereafter adopted by the SEC (which
replaces Rule 144 or Rule 144A), to enable such Shareholder and legal holder to
sell Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or Rule 144A under the
Securities Act, as such rules may be amended or replaced from time to time. 
Upon the request of any Shareholder, the Company will deliver to such
Shareholder a written statement as to whether it has complied with such
requirements.

 

Section 4.08                            Inspection Rights

 

(a)                                 The Company shall, and shall cause its
officers, Directors and employees to, (i) afford each Shareholder who together
with its Related Persons beneficially owns at least 5% of the then issued and
outstanding Ordinary Shares, and the Representatives of each such Shareholder,
for any proper purpose related to such Shareholder’s ownership of Ordinary
Shares, during normal business hours and upon reasonable notice, reasonable
access at all reasonable times to its officers, employees, auditors, properties,
offices, plants and other facilities and to all books and records of the Company
and its Subsidiaries and (ii) afford such Shareholder the opportunity to consult
with its officers from time to time regarding the Company’s and its
Subsidiaries’ affairs, finances and accounts as each such Shareholder may
reasonably request upon reasonable advance written notice;

 

13

--------------------------------------------------------------------------------


 

provided, that (a) subject to Section 4.08(b), any such Shareholder shall, and
shall cause its Related Persons and Representatives to, keep confidential any
information concerning the Company and its Subsidiaries which it obtains
pursuant to this Section 4.08(a) (and, for the avoidance of doubt, all
information obtained pursuant to Section 4.07 shall not be considered obtained
pursuant to this Section 4.08(a)), and (b) the Company shall have the right to
restrict any access to information that the Directors consider to be
competitively sensitive information.

 

(b)                                 Nothing herein shall prevent any Shareholder
who obtains information pursuant to Section 4.08(a) from disclosing such
information (i) upon the order of any court or administrative agency having
competent jurisdiction, (ii) upon the demand of any regulatory agency or
authority having competent jurisdiction over such Shareholder, (iii) to the
extent compelled by legal process or required pursuant to subpoena,
interrogatories or other discovery requests, (iv) to the extent necessary in
connection with the exercise of any remedy hereunder, or (v) to such
Shareholder’s Related Persons and such Shareholder’s and Related Persons’
Representatives that in the reasonable judgment of such Shareholder need to know
such information; provided, that in the case of clause (i), (ii) or (iii), such
Shareholder shall notify (other than in connection with a routine regulatory
examination) the Company of the proposed disclosure, if practicable, as far in
advance of such disclosure as reasonably practicable and use reasonable efforts
to obtain a protective order or other remedy to prevent such disclosure and if
no such order or remedy is obtained, ensure that any information so disclosed is
accorded confidential treatment (including in connection with a routine
regulatory examination). The restrictions of Section 4.08(a) shall not apply to
information that (1) is or becomes generally available to the public other than
as a result of a disclosure by such Shareholder or any of its Related Persons or
Representatives in violation of this Agreement, (2) is already in the possession
of  such Shareholder or any of its Related Persons or Representatives on a
non-confidential basis prior to its disclosure to such Shareholder, Related
Persons or Representatives, (3) is or has been independently developed or
conceived by such Shareholder without use of the information or (4) becomes
available to such Shareholder or any of its Related Persons or Representatives
on a non-confidential basis from a source other than the Company or its Related
Persons, any other Shareholder or any Related Persons thereof or any of their
respective Representatives, provided, that such source is not known by the
recipient of the information to be bound by duty of confidentiality with the
disclosing Shareholder or any of its Related Persons or Representatives.

 

(c)                                  The rights set forth in this Section 4.08
shall not and are not intended to limit any rights which the Shareholders or
legal holders may have with respect to the books and records of the Company or
its Subsidiaries, or to inspect its properties or discuss its affairs, finances
and accounts under Applicable Law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V
TERM AND TERMINATION

 

Section 5.01                            Termination

 

This Agreement shall terminate upon the earliest of:

 

(a)                                 the consummation of an Initial Public
Offering;

 

(b)                                 the consummation of a merger or other
business combination involving the Company whereby the Ordinary Shares become a
security that is listed or admitted to trading on the New York Stock Exchange,
NASDAQ Stock Market, the London Stock Exchange or the Oslo Stock Exchange;

 

(c)                                  the dissolution, liquidation, or winding up
of the Company;

 

(d)                                 by the passing of a Special Resolution (as
defined in the Articles) in accordance with the Articles of, or by an agreement,
consent, proxy or other written instrument signed by, Shareholders beneficially
owning at least two-thirds of the then issued and outstanding Ordinary Shares,
agreeing to terminate this Agreement; or

 

(e)                                  as to any Shareholder, the date upon which
such Shareholder no longer beneficially owns any Ordinary Shares.

 

Section 5.02                            Effect of Termination

 

(a)                                 The termination of this Agreement shall
terminate all further rights and obligations of the Shareholders under this
Agreement except that such termination shall not affect:

 

(i)                                     the existence of the Company (other than
if this Agreement is terminated pursuant to Section 5.01(c));

 

(ii)                                  the obligation of any Person hereunder to
pay any amounts due arising on or prior to the date of termination, or as a
result of or in connection with such termination, or any liability for willful
and material breach of this Agreement; or

 

(iii)                               the rights which any Shareholder may have by
operation of law or in equity as a Shareholder of the Company.

 

(b)                                 The following provisions shall survive the
termination of this Agreement: this Section 5.02, Section 6.01, and Section 6.03
through Section 6.13.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01                            Expenses

 

Except as otherwise expressly provided herein, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with

 

15

--------------------------------------------------------------------------------


 

this Agreement and the transactions contemplated hereby shall be paid by the
Person incurring such costs and expenses.

 

Section 6.02                            Release of Liability

 

In the event any Shareholder shall Transfer all of the Ordinary Shares
beneficially held by such Shareholder in compliance with the provisions of this
Agreement without retaining any interest therein, then such Shareholder shall
cease to be bound by this Agreement and shall be relieved and have no further
liability or obligation arising hereunder for events occurring from and after
the date of such Transfer.  For the avoidance of doubt, and notwithstanding
anything to the contrary contained herein, no Shareholder or its Related Persons
or Representatives shall (i) be responsible for enforcing or ensuring compliance
by any Person (other than such Shareholder and its Related Persons and
Representatives) with the terms of this Agreement or (ii) have any liability or
obligation (and are hereby released and held harmless) relating to the
compliance by any Person (other than such Shareholder and its Related Persons
and Representatives) with the terms of this Agreement.

 

Section 6.03                            Notices

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be (a) delivered by Online Notice where such
notice is delivered by the Company to the Shareholders (or any of them) and be
deemed to have been given on the date the Company has posted such notice or
(b) in writing if delivered by a Shareholder to the Company or any other
Shareholder and shall be deemed to have been given (i) when delivered by hand
(with written confirmation of receipt), (ii) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (iii) on
the date sent by facsimile or email of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or
(iv) on the third (3rd) day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid.

 

Section 6.04                            Interpretation

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be

 

16

--------------------------------------------------------------------------------


 

drafted. The Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

Section 6.05                            Headings

 

The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

 

Section 6.06                            Severability

 

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, a court of competent jurisdiction shall be empowered to modify
this Agreement so as to effect the original intent thereof as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

Section 6.07                            Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
Company, the Shareholders and their respective successors and permitted
assigns.  A Shareholder may transfer or assign any of its rights, interests, or
obligations hereunder only in connection with a Transfer of any Ordinary Shares
by such Shareholder to a transferee permitted under the terms of this
Agreement.  Any assignment in contravention of this Section 6.07 shall be null
and void, ab initio.

 

Section 6.08                            No Third-party Beneficiaries

 

Except as set forth in Section 4.06, this Agreement is for the sole benefit of
the Company and the Shareholders and their successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 6.09                            Amendment and Modification; Waiver

 

This Agreement may only be amended, modified or supplemented by an agreement,
consent, proxy or other instrument, in writing signed by the Company and
approved by the passing of a Special Resolution (as defined in the Articles) in
accordance with the Articles, or by an agreement, consent, proxy or other
written instrument signed by, Shareholders beneficially owning at least
two-thirds of the then issued and outstanding Ordinary Shares. No waiver by the
Company or any Shareholder of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Person so waiving. No
waiver by the Company or any Shareholder shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege

 

17

--------------------------------------------------------------------------------


 

hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

Section 6.10                            Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflicts of laws rules of such
state.

 

Section 6.11                            Jurisdiction

 

Any suit, action or proceeding seeking to enforce any provision of, or based on
any mater arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in the United States District
Court for the Southern District of New York or any New York state court sitting
in New York City, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the Shareholders and the
Company irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Person bound by the terms hereof anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing,
service of process on the Company or any Shareholder as provided in Section 6.03
shall be deemed effective service of process on such Person.

 

Section 6.12                            Waiver of Jury Trial

 

EACH OF THE COMPANY AND THE SHAREHOLDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 6.13                            Equitable Remedies

 

The Company and each Shareholder would be irreparably damaged in the event of a
breach or threatened breach by any other Person of any of its obligations under
this Agreement and hereby agrees that in the event of a breach or a threatened
breach by other Person of any such obligations (including, without limitation,
Section 5.05 hereof), each other Person bound hereby shall (and DTC shall in
relation to the enforcement of Section 5.05), in addition to any and all other
rights and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such Person specific performance by such
other Person of its obligations under this Agreement. In the event of suit to
enforce the covenants contained in this Agreement (or obtain any other remedy in
respect of any breach thereof), the prevailing party in the suit shall be
entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conduction the suit, including
reasonable attorney’s fees and expenses.

 

18

--------------------------------------------------------------------------------


 

Section 6.14                            Conflict with Articles

 

In the event of any conflict between the provisions of the Articles and this
Agreement, the provisions of this Agreement shall prevail and each Shareholder
shall take all such steps as are required (including instructing DTC to vote its
Ordinary Shares) to amend the provisions of the Articles to reflect the
provisions of this Agreement.

 

Section 6.15                            Enforcement

 

Notwithstanding that a Shareholder is not the legal holder of its Ordinary
Shares, such Shareholder may (acting through DTC) enforce, and may institute and
maintain, any suit, action or proceeding against the Company to enforce, any
breach or failure to comply with the provisions of the Articles by the Company
(and, for the avoidance of doubt, a Shareholder shall be entitled to directly
enforce this Agreement against the Company notwithstanding that such Shareholder
is not a legal holder of its Ordinary Shares).

 

Section 6.16                            Transactions between the Company and
Directors or Officers

 

No contract or transaction between the Company and one or more of the Directors
or officers of the Company, or between the Company and any other corporation,
partnership, association, or other organization in which one or more of the
Directors or officers of the Company, are directors or officers, or have a
financial interest, shall be void or voidable solely for this reason, or solely
because the Director or officer is present at or participates in the meeting of
the Board or committee which authorizes the contract or transaction, or solely
because any such Director’s or officer’s votes are counted for such purpose, if:

 

(a)                                 the material facts as to the Director’s or
officer’s relationship or interest and as to the contract or transaction are
disclosed by such interested Director or officer at or prior to its
consideration and any vote thereon or are known to the Board or the committee,
and the Board or committee in good faith authorizes the contract or transaction
by the affirmative votes of a majority of the disinterested Directors, even
though the disinterested Directors be less than a quorum (provided, that
interested Directors may be counted in determining the presence of a quorum at a
meeting of the Board or of a committee which authorizes the contract or
transaction); or

 

(b)                                 the material facts as to the Director’s or
officer’s relationship or interest and as to the contract or transaction are
disclosed to the legal holders entitled to vote thereon, and the contract or
transaction is specifically approved by Ordinary Resolution (as defined in the
Articles).

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

PARAGON OFFSHORE LIMITED

 

 

 

 

 

By:

/s/ Dean Edward Taylor

 

 

Name: Dean Edward Taylor

 

 

Title:   Director

 

[Signature Page to Shareholders’ Agreement]

 

--------------------------------------------------------------------------------

 